UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT



                              No. 96-6528



JOSEPH P. SMITH,

                                              Plaintiff - Appellant,

            versus

ED BANKS,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-95-562-5-H)


Submitted:    August 22, 1996            Decided:     September 4, 1996


Before RUSSELL, HALL, and WILLIAMS, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Joseph P. Smith, Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his 28 U.S.C. § 2254 (1988) petition. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we deny a certificate of probable cause to

appeal; to the extent that a certificate of appealability is re-
quired, we deny such a certificate. We dismiss the appeal on the

reasoning of the district court. Smith v. Banks, No. CA-95-562-5-H
(E.D.N.C. Mar. 28, 1996). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




                                2